Citation Nr: 0844229	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a collapsed left lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of entitlement to service connection for a 
collapsed left lung is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied the 
appellant's original claim of entitlement to service 
connection for a collapsed left lung.

2.  The additional evidence received since the December 2000 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's December 2000 decision 
is new and material; thus, the claim of service connection 
for a collapsed left lung is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
collapsed left lung.  As will be discussed in greater detail 
below, the Board finds that new and material evidence has 
been submitted, and that the claim should be reopened.  Any 
additional evidentiary development that is necessary before 
this claim can be adjudicated on the merits will be discussed 
in greater detail in the remand portion of this document.

II.  New and Material Evidence

The veteran is seeking service connection for a left lung 
condition, which he contends first occurred during service.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2000 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for a collapsed left lung.  The evidence of record at the 
time of that decision consisted of the veteran's service 
medical records, which did not demonstrate that the veteran 
was treated for a collapsed lung during service.  The 
December 2000 rating decision denied the veteran's claim 
because there was no evidence of a collapsed lung in service 
and there was no current evidence of a collapsed lung.  The 
veteran was notified of this decision in January 2001, and he 
did not appeal.

In January 2004, the veteran requested that his claim be 
reopened.  He submitted post-service medical records from as 
early as May 1974 (slightly over one year following his 
separation) in which he claimed that he had suffered a 
collapsed lung while in the army.  It was also noted that he 
was currently experiencing symptoms similar to those that 
occurred at the time of the in-service treatment.

Given that these records are dated so closely following 
separation, and several decades prior to filing his claim for 
compensation, the Board finds that they are clearly material 
to determining whether or not the veteran had a collapsed 
lung in service.  Furthermore, in terms of a current 
diagnosis, the veteran has submitted records from October 
2003 diagnosing a small left pneumothorax with small left 
pleural effusion.  The Board further notes that VA and 
private medical records show that the veteran was treated for 
a collapsed lung multiple times between 1974 and 2003.

This evidence is new in that it was not of record at the time 
of the December 2000 denial.  It is also material in that it 
is relevant to establishing that the veteran had a collapsed 
left lung in service and that he has current residual 
disability.

The Board finds that this evidence constitutes new and 
material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence, and it appears to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen this claim.  To this extent 
only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a collapsed left lung 
is reopened.




REMAND

As noted above, the veteran has submitted evidence of a 
current left lung disability and evidence suggesting that 
this disability has been recurring since he was in service.  
No medical opinion has been solicited in response to the 
question of whether there may be a connection between an in-
service left lung disability and a current left lung 
disability.  In particular, the question of whether the 
veteran suffered a chronic, as opposed to acute, lung injury 
in service has not been addressed.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

The Board finds that the standards of McLendon are met in 
this case. There is current evidence of a left lung 
disability.  The evidence also reflects that the veteran had 
a left lung disability shortly after his separation from 
service and that he reported having had a collapsed lung 
during service.  Medical evidence of record also reflects 
that the veteran's left lung collapsed several times between 
his separation from service and the present.  Therefore, the 
Board believes that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to clarify the nature and 
etiology of any current left lung 
disability.  The claims folder should be 
made available to the examiner for review, 
and review of the claims folder should be 
indicated in the examination report.  The 
examiner should perform any tests or 
studies, including X-rays, deemed 
necessary for an accurate assessment.  All 
findings should be reported in detail.  
The examiner should obtain a complete 
history directly from the veteran as to 
lung problems experienced both during and 
after service.  The examiner should 
conduct an examination of the appellant's 
left lung and provide a diagnosis of any 
pertinent pathology found.  The examiner 
should determine whether the veteran 
currently has a chronic left lung 
disability, or whether any current 
disability is acute or chronic in nature.  
As to any disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the veteran's military service.  

2.  After the development requested above 
has been completed, the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


